UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 9, 2014 6D GLOBAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 001-35002 98-0516425 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 17 State Street, Suite 450 New York, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(646) 681-4900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events 6D Global Technologies, Inc. (the “Company”) is furnishing herewith a press release issued on December 9, 2014, as Exhibit 99.1, which is included herein. This press release was issued to report that the Company’s common stock will commence trading on the NASDAQ Capital Market on Friday, December 12, 2014. Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit 99.1 Press Release issued by the Company dated December 9, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 6D Global Technologies, Inc. Date: December 9, 2014 By:/s/ Tejune Kang Name: Tejune Kang Title: Chief Executive Officer and interim Chief Financial Officer
